Title: To George Washington from William Livingston, 20 October 1781
From: Livingston, William
To: Washington, George


                  
                     Dear Sir
                     Trenton 20 Oct. 1781
                  
                  By Intelligence from Staten Island which I think may be depended upon, the Enemy have prepared a number of fire ships (it is said 24) & their supposd destination is Cheesapeak.  This perhaps may be proper to communicate to the French Admiral, that measures may be taken accordingly.
                  It is not in my power Sir, to answer your Excellency’s Letter on the Subject of Supplies, because I can devise no means of coming at the requisite Knowledge.  I was in hopes to have received sufficient light the last sitting of the assembly, & made all the necessary applications for that purpose; but came away as uninformed as I went.  To this my expectation, you will be pleased to ascribe my having hitherto postponed to acknowledge the receipt of that Letter.
                  I most ardently wish your Excellency all the Success in your present Enterprize, that so well-concerted a plan, & so fair a prospect justly merit & reasonably flatter us with; & have the honour to be with the highest esteem Dear Sir your Excellencys most humble & very obedient Servant
                  
                     Wil: Livingston
                     
                  
               